Citation Nr: 0006982	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the March 1983 unappealed RO denial of the claim 
for service connection for PTSD, evidence was submitted which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence includes a medical diagnosis of PTSD due to 
inservice combat stressors.

3.  The preponderance of the medical evidence of record 
indicates that the veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1983 decision denying 
service connection for PTSD, which was the last final denial 
with respect to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156 (1999).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 reflects that he served in Vietnam, 
and his decorations include the Combat Infantryman Badge.  
His military specialty was that of heavy weapons infantryman.  
His service medical records, to include his September 1966 
service discharge examination, are negative for psychiatric 
disability.

Numerous private and VA medical records of treatment, 
examination and hospitalization dated from December 1977 to 
February 1999 reflect diagnoses of schizophrenia.  Diagnoses 
rendered include acute psychosis, probably schizophrenia;  
paranoid schizophrenia;  psychosis, not otherwise specified;  
and delusional disorder, not otherwise specified.  The vast 
majority of the diagnoses are of schizophrenia.

However, one treating physician has diagnosed the veteran as 
having PTSD.  In a letter dated in November 1998, James E. 
Lean, M.D., asserted that throughout the time he had been 
treating the veteran, he had been aware that the veteran had 
periods of flashbacks of Vietnam which seemed to wax and wane 
in frequency.  The veteran indicated to Dr. Lean that these 
flashbacks, of rather gripping memories of intense life-
threatening combat, occurred about two to three times per 
week.  These flashbacks replayed for about 5 minutes and left 
the veteran somewhat disoriented.  The veteran was noted to 
avoid interaction in situations where combat was discussed.  
He had lost his home and wife due largely to feelings of 
detachment and estrangement form others.  The veteran stated 
he was unable to sustain loving feelings toward his wife.  He 
experienced difficulty staying asleep each night and woke up 
rather frequently in spite of having sedating nighttime 
medication administered.  The veteran also had ongoing 
trouble concentrating, and described somewhat of a startle 
response in response to others' movements or sounds.  Dr. 
Lean concluded that the veteran met the DSM-IV diagnostic 
criteria for PTSD.

Treatment records of Dr. Lean dated from November 1996 to May 
1998 are consistent with his above-described November 1998 
letter.

The veteran has undergone VA examinations on five occasions 
for the purpose of determining whether he has PTSD.  Those 
examinations are summarized directly below in chronological 
order.

During a VA psychological examination in February 1983, the 
examiner diagnosed the veteran has having paranoid 
schizophrenia.  After objective examination and review of the 
veteran's military, social and medical history, the examiner 
asserted that there were no signs of PTSD.  

A VA May 1997 psychological evaluation included tests such as 
the MMPI and Mississippi Scale for Combat Related PTSD.  The 
Mississippi Scale score was more consistent with a 
psychiatric control group than with combat-related PTSD.  The 
MMPI pointed to depression, disorganization, and somatic 
concern, more similar to a residual psychosis than PTSD.  
Thus, in the psychologist's view, a diagnosis of PTSD was not 
supported.

During a May 1997 VA psychiatric examination, after objective 
examination and review of the veteran's military, social, and 
medical history, the diagnosis was schizophrenia, residual 
type, chronic.  The veteran was noted to have seen many dead 
and wounded in Vietnam.  He denied any ongoing thoughts of 
Vietnam experiences other than an episode in which he was hit 
on the head, rendered unconscious briefly, came to, and 
immediately shot and killed an enemy soldier.  He appeared to 
have an obsessive concern about this recollection.  The 
examiner opined that the veteran had no feelings of horror or 
helplessness while in Vietnam.  He felt that the veteran did 
have recurrent distressing recollections of the head injury 
and associated anxiety feelings that he could have been 
killed at that time.  There was no history of nightmares 
about Vietnam.  He had watched war movies and said they did 
not upset him, though he did not talk about his war 
experiences.  He did not appear to be hypervigilant.  He was 
no longer irritable and did not lose his temper.  He did not 
startle easily with noise.  There was some sleep disturbance, 
and some feeling of detachment since the onset of his 
psychiatric illness in 1977.  The examiner asserted that it 
was doubtful that the veteran met all the criteria for PTSD.  
The examiner noted that the May 1997 MMPI was not diagnostic 
of PTSD, and that a number of the clinical features were 
typical of PTSD but were also seen in schizophrenia, 
including anxiety, easy startling with noise, and sleep 
disturbance.  

During a February 1999 VA psychiatric examination, after 
objective examination and review of the veteran's military, 
social and medical history, the diagnosis was schizophrenia, 
probably undifferentiated, with some manic features.  The 
veteran was noted to have been examined by VA physicians and 
a VA psychologist in 1983 and 1997, and found not to have 
PTSD.  The examiner acknowledged the records of Dr. Lean 
which reflect that in 1997, the veteran began having periods 
of decompensation, depression, and agitation, including daze-
like periods of four to five minutes which the veteran felt 
were flashbacks.  The examiner asserted that these episodes 
may be explained on a basis other than PTSD, although they 
may have some relationship to Vietnam.  The examiner opined 
that though the veteran may have incurred a PTSD stressor as 
a result of exposure to inservice combat, he did not meet the 
other criteria for a diagnosis of PTSD.

During a second February 1999 VA examination for PTSD, after 
review of the veteran's military, social, and medical 
history, the diagnosis was chronic paranoid schizophrenia, 
residual.  The examiner asserted that the veteran's history, 
presentation, and chart review were consistent with chronic 
paranoid schizophrenia.  The examiner felt that the veteran's 
experience during which he was hit in the head in Vietnam did 
not constitute a PTSD stressor;  that while he had recurrent 
intrusive memories and flashbacks, he denied nightmares, 
triggers or physiologic paralysis triggers;  and that he 
denied avoidance of triggers, amnesia for trauma, and 
detachment from others.  He did not show restricted affect 
and spoke at length about much he loved his new wife and how 
close he was to his children.  He did not have a 
foreshortened sense of his future.  He denied irritability, 
hypervigilance, or startle response.  In the examiner's view, 
the veteran's insomnia and poor concentration were most 
likely due to his chronic paranoid schizophrenia with mild 
depressive symptoms, and were not related to PTSD.  The 
examiner concluded that the veteran did not report nor did 
the chart seem to support consistent and sufficient 
symptomatology for the diagnosis of PTSD. 

Analysis

The RO denied service connection for PTSD in a March 1983 
rating decision.  Although the RO notified the veteran of 
that decision, he did not appeal.  Therefore, the RO's 
decision of March 1983 is final.  38 U.S.C.A. § 7105 (West 
1991).
 
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999);  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change);  Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

Since March 1983, evidence in the form of Dr. Lean's medical 
diagnosis linking PTSD to inservice stressors has been 
received.  This evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the matter under consideration, is neither cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for PTSD is 
reopened.  38 C.F.R. § 3.156(a). 

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability;  lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation;  and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

In the instant case, in a November 1998 medical opinion from 
James A. Lean, M.D., he asserted that the veteran has PTSD as 
a result of stressors incurred during the period of combat 
service in Vietnam.  Accordingly, the Board finds the claim 
to be well-grounded and, based on the conditions and 
hardships of the veteran's combat service, accepts the 
assertions as to the occurrence of an inservice combat 
stressor.  Thus, the Board will proceed to adjudication on 
the merits, as did the RO. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Board acknowledges the medical opinion of Dr. Lean, who 
diagnosed the veteran as having PTSD in addition to 
schizophrenia after two years of treating the veteran for 
psychiatric illness, based on the veteran's complaints, his 
personal observation of the veteran, and review of the 
veteran's history. 

However, Dr. Lean's opinion is substantially outweighed by 
numerous records of treatment dated from December 1977 
forward in which no diagnosis of PTSD was rendered, and the 
well-reasoned and carefully considered opinions of three VA 
physicians and two VA psychologists that the veteran does not 
meet the full diagnostic criteria for PTSD.  Two of the VA 
examinations were conducted after review of Dr. Lean's 
treatment records and his diagnosis of PTSD.  The examiners 
did not concur in Dr. Lean's diagnosis of PTSD.

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence of record indicates 
that the veteran does not have PTSD.  Accordingly, the claim 
for service connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

